Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed on 08/12/2020.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 8-10, 12, 16-17, 19 and  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (US Pu. 2020/0221223 A1).
Regarding Claims 1, 9 and 16, Zhou teaches a computer-implemented method for managing user commands (see Fig.8, Fig.13 and paragraph [0128]), the method comprising:
a user giving a command to a device (see Fig.13 and paragraph [0128], user utterance containing wake word and voice command)
collecting data of the command (see Fig.13 (Mic 1) and paragraph [0128], obtain and store user speech for processing);
extracting one or more features from the collected data (see paragraph [0128], extracting acoustic features);
and determining whether the command should be executed on the device based on the extracted one or more features and a model (see Fig.8 (S808,S810,S812,S814), paragraph [0119-0120], 
Regarding Claims 2, 10 and 17, Zhou further teaches executing the command on the device (see Fig.8 (S808,S810,S812,S814), paragraph [0119-0120], paragraph [0123] and paragraph [0128], launching an application at a mobile device based on the detected wake word and command from the user utterance).
Regarding Claims 4, 12 and 19, Zhou further teaches wherein the model correlate the one or more features with the likelihood of determining the device the command is directed towards (see paragraph [0128], acoustic score calculated based on the extracted features and a trained acoustic network model).
Regarding Claim 8, wherein the one or more features include trigger words (see Fig.8 (S806,S808) and paragraph [0128], detecting wake words).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US Pu. 2020/0221223 A1) in view of Song et al. US Pub. 2019/0215879 A1).
Regarding Claims 3, 11 and 18, Zhou teaches the method of Claim 1 but fails to teach the step for notifying a user of the command to be executed on the device.

It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to Zhou’s method the step for notifying a user of the command to be executed on the device. The motivation would be to inform a user of a particular command to be executed on the device.
Claims 5, 7, 13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US Pu. 2020/0221223 A1) in view of Knudson et al. (US Pub. 2021/0158803 A1).
Regarding Claims 5, 13 and 20, Zhou teaches the method of Claim 1 but fail to teach the steps for receiving feedback indicative of whether the determination of the command to be executed on the device is appropriate and adjusting the model based on the feedback.
Knudson, however, teaches receiving feedback for a command to be executed on a device and adjusting a model based on the feedback (see Fig.2 (206) and paragraph [0062]).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to Zhou’s method the steps for receiving feedback indicative o whether the determination of the command to be executed on the device is appropriate and adjusting the model based on the feedback. The motivation would be to update a  trained acoustic model configured to detect a specific key word or wake word.
Regarding Claims 7 and 15, Zhou teaches the method of Claim 1 but fail to teach the step for grouping two or more devices together, wherein the two or more grouped devices all execute any command that is directed towards any of the two devices.
Knudson, however, teaches grouping two or more devices together, wherein the two or more grouped devices wakes upon detecting a wake word from a user utterance (see Fig.1 and paragraph [0052]).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to Zhou’s method the step for grouping two or more devices together, wherein the two or more grouped devices all execute any command that is directed towards any of the two devices. The motivation would be to configure two or more devices to wake up upon detecting a wake word from a user utterance.
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US Pu. 2020/0221223 A1) in view of Prasad et al. (US Patent 9,697,828 B1).
Regarding Claims 6 and 14, Zhou teaches collecting data of user speech (see Fig.13 (Mic 1) and paragraph [0128], obtain and store user speech for processing), and extracting one or more features 
Prasad, however, teaches collecting speech training data and training a model based on the collected speech training data (see Fig.5 (504,506) and Col.11, Line 41-54).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to Zhou’s method the steps for collecting training data; extracting features from the training data and training a model based on the extracted features. The motivation would be to train an acoustic model to detect a key word or a wake word.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour, can be reached at (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/VU B HANG/Primary Examiner, Art Unit 2672